DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 83, 86, 89-90, 96-97, 99-100, and 102-103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissler et al. (US 20080100423) in view of Piccini (US 20150307245).
Re claim 83, Geissler et al. teaches a wireless identification tag comprising:

	At least one energy storage component electrically connected to the at least one transmitter for collecting and storing ambient energy and for powering transmission of the at least one transmitter (abstract+ and power management unit 235 and capacitor 230);
	At least one circuit connected to the at least one transmitter and to the at least one energy storage component (FIG. 4+) the at least one circuit being configured to monitor energy stored in the energy storage component and to prevent the at least one transmitter from transmitting the first signal to the receiver in the first frequency when the energy stored in the energy storage component is insufficient to transmit the second signal to the second receiver in the first frequency (paragraph [0038]+ and paragraph [0009]+).  Because the Examiner has interpreted that the first and second signal at the same frequency are just reads of the tag by different readers at the first frequency as discussed above, it would have been obvious given the thresholding/ energy level teaches above, that no signals (first or second) would be transmitted when the energy stored is insufficient for the second signal because the second signal and the first signal are interpreted as subsequent reads of the tag at the same frequency.  Thus the minimum energy requirement is the same.
	Geissler et al. is silent to the 2.4 GHz frequency.

	Prior to the effective filing date it would have been obvious to combine the teachings in order to employ a known frequency band/ range, since when the general conditions of a claim are taught, modifying to obtain an desired range/ value (known in the art) involves only routine skill in the art, such as for system constraints, design constraints, accessibility/compatibility, etc.
	Re claim 86, though Geissler et al. teaches a high and low frequency (13.56 MHz and134kHz as per paragraph [0073]+ but is silent to the specific 900 MHz.
	Puccini teaches such limitations, as discussed above, and thus prior to the effective filing date it would have been obvious to combine the teachings to have the tags operating based on a desired frequency band (optimizing a value/ range involves only routine skill in the art).  One might want a specific range of frequency for a specific application/ acceptance by a system, for example (system/ design variation).
Re claims 89-90, the limitations have been discussed above, wherein when the general conditions of a claim are known, picking an optimum value/ range involves only routine skill in the art, and especially as such frequencies are known RFID / NFC frequencies.  Selecting a particular range/ value is an obvious matter of design/ system constraints.
Re claim 96, as discussed above, the Examiner interpreted the signals as occurring at different times.
Re claim 97, paragraph [0005] + teaches identification number as known in the art.  The Examiner notes it would have been obvious that the first and second signal includes first and second identification data (the identification number read during each transmission).  
Re claim 99, the duty cycling (abstract+) reads on such limitations.
Re claim 100, paragraph [0066] + teaches the use of a clock or counter, which is an obvious expedient for a time interval.
Re claim 102, paragraph [0066] + teaches and claim 5 teaches alternative between energy transfers and transmit phases.
Re claim 103, though silent, as the prior art is used for animal identification (paragraph [0009] +) the use of a flexible substrate for the components is an obvious expedient for durability.
Claims 85, 87-88, 92, 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissler et al., as discussed above.
	Re claim 85, paragraph [0085] + teaches that the level of charge stored for the second signal is compared to a threshold.  This is interpreted as the recited first frequency and the second frequency is interpreted as the lower frequency such as of signal 1221.  The stored energy powers the transmitters for communication.  Paragraph [0064]+ teaches the tag can send at different frequencies, and thus it would have been obvious to store energy in different 
Re claim 87, the capacitor has been taught above.
Re claim 88, as discussed above the tag is capable of transmitting in two frequencies.  It would have been obvious to one of ordinary skill in the art to transmit based on the frequency received, in order to match (communicate) with the interrogating device (based on the frequency).
Re claim 92, the teachings of Geissler et al. have been discussed above, wherein the first and second signals can be interpreted as subsequent reads (same signals or different frequency signals).  Nonetheless, the claimed prevention occurs when there is inadequate energy (second and first signals can be of the same energy and thus if the second signal energy is inadequate then the first signal energy is inadequate as well).  
Insufficient energy is interpreted as being determined because unless a total energy equals the sum of the energies, the tag will not be able to communicate both signals, and this is interpreted as reading on the claim limitations.  This “determine that insufficient energy” clause is not tied to the “prevent” clause via any antecedent basis.  Therefore, the prevent and determine clause are seen as separate and thus if there is not enough energy to transmit one of the signals, the other cannot be transmitted which is an insufficient energy instance, and when there is not enough energy to transmit both signals, this is another insufficient energy instance.  Communication’s will not happen in such instances, which is is interpreted as reading on the prevent and determine clauses.  The Examiner suggests 
Re claim 95, the teachings of Geissler et al. have been discussed above where Geissler teaches that the tag can operate in two frequencies.  Though silent to 10 seconds, it would have been obvious to one of ordinary skill in the art, to respond to a read/interrogation in 10 seconds or less, would have been obvious, to have an efficient operating tag reading system, because taking 10 seconds or longer to response to a query would not be a desirous or efficient response time to one of ordinary skill in the art.  
Claims 91 and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissler et al., as discussed above, in view of Jarvis (US 20060038658).
The teachings of Geissler et al. have been discussed above, but is silent to the delay as recited.
Re claim 91, Jarvis generally teaches delaying of sending signals (paragraph [0037]) via the use of variable lengths timeouts so that each tag of a group will have different delay periods or timeouts to reduce interference.  Given such teachings, it would have been obvious to one of ordinary skill in the art to set a delay as shorter/ longer (optimum value/ range for the delays) as delays between transmission are taught above and there manipulation only involves routine skill in the art based on a desired timing/ outcome/ system constraints, especially in light of the natural variation of the on tag and tuning methods to provide a distribution of values that are useable.  
Re claim 101, the teachings of Geissler et al. have been discussed above but are silent to randomly selecting a time interval between two consecutive transmissions of the first signal to the first receiver.
Jarvis in paragraph [0029] teaches a random delay in tag transmission responses. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date to prevent tag transmission interference with a likelihood of success.
Claim 93-94 and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissler et al., as discussed above, in view of Callaway (US 20110223874).
Re claim 93, the teachings of Geissler et al. have been discussed above (including preventing transmission when the energy is insufficient to transmit the second which can be interpreted as the same value as the first signal such as on a subsequent read) but are silent to determining that an insufficient energy is sored when it is less than a sum of a first amount required for transmission of the second signal to the second receiver and a second predetermined reserve energy amount.

The Examiner suggests tying the “insufficient energy” of the prevent and determination clauses together and actively recite how the determination and prevention occurs before any transmission attempt.
Re claim 94, the Examiner notes it would have been obvious for the threshold to be an amount of energy (second) for powering the transmitter to send a transmission of the first signal, so as to ensure there is adequate power to do so.
Re claim 98, Geissler et al. is silent to the thresholding limitations.
Callaway in paragraph [0123] teaches that when an electrical power source is a batter and the level is below a threshold, a methodology for power efficient communications comprises lowering a transmit power and date rate.
Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the teachings, such that communication can occur even at a lower power level.  
Claim 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissler et al., as discussed above, in view of Kimchi et al. 9US 9767230).
Re claim 104, the teachings of Geissler et al. have been discussed above but are silent to an adhesive layer.
Kimchi et al. teaches such limitations (col 22, lines 10+).
Prior to the effective fling date it would have been obvious to combine the teachings for securing means, noting that intended use is not patentable.
Claim 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissler et al., as discussed above, in view of Fogg et al. (US 7400298).
Re claim 105, the teachings of Geissler et al. have been discussed above but are silent to fabric encapsulating the tag partially.
Fogg et al. teaches sandwiching between fabric (col 7, lines 25+) and for objects of humans.
Prior to the effective filing date it would have been obvious to combine the teachings for comfort.

Response to Arguments
The Examiner has withdrew the indication of objected claims and has made the rejections above.  Any delay is regretted.

Response to Arguments
The Examiner notes that in claim 92 and 93, the “prevent” and “determine” clauses appear to reference separate “insufficient energy” which is not linking the clauses because there 
The Examiner has cited new art for the frequency limitations and provided new interpretations for the other objected claims as well as new art for some of the threshold claims.
Any delay is regretted.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DANIEL I WALSH/Primary Examiner, Art Unit 2887